Exhibit Professional Marketing Associates Fulfillment Services Agreement The Fulfillment Services Agreement ("Agreement"), signed on this 3rd day of March, 2006 (the "Effective Date") is between Roth Professional Marketing, Inc., an Arizona corporation dba Professional Marketing Associates ("PMA") and AmerElite Solutions, Inc., a Nevada corporation ("Client"). WHEREAS, PMA has the capability to provide certain order entry and fulfillment services for the Client's direct response offerings, as set forth in Exhibit A hereto. WHEREAS, the Client's use of PMA order entry and fulfillment services shall be under the terms and conditions set forth in this Agreement. Therefore, PMA and the Client agree as follows: 1.
